Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bernstein, J.), rendered May 26, 1982, convicting him of murder in the second degree (two counts), assault in the first degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
On this appeal, the defendant argues, inter alia, that the trial court did not unequivocally instruct the jury, in accordance with People v Victor (62 NY2d 374, 378), that "the People have the burden of disproving an alibi beyond a reasonable doubt”. After charging the jury, the court inquired of the prosecutor and defense whether they had any exceptions. Though defense counsel replied that he had none, he noted that the court may not have instructed the jury that "the District Attorney has to disprove that alibi defense by [sic] a reasonable doubt”. However, defense counsel did not request the court to charge the jury in this manner, nor did he object to its omission. Accordingly, this issue has not been preserved for appellate review (see, CPL 470.05 [2]; People v Hoke, 62 NY2d 1022; People v Little, 62 NY2d 1020; People v Walker, 104 AD2d 573). Moreover, we are not inclined to consider this issue as a ground for reversal in the interest of justice (see, CPL 470.15 [3] [c]), given the strong evidence of the defendant’s guilt and the court’s instructions, which, taken as a whole (see, People v Canty, 60 NY2d 830, 832; People v Russell, 266 NY 147, 153), adequately conveyed to the *750jury the applicable law governing its deliberations. Indeed, the court’s instructions included the following admonition: "Let me caution you right now, the fact that the defendant has offered proof that he was elsewhere other than at the scene of the alleged crime, does not in any way detract from the obligation of the People to prove each and every element of this crime by proof beyond a reasonable doubt. The evidence of alibi; that is, that the defendant was not at the scene at the time of the murder, is evidence which you may consider to determine whether the People have proven the defendant guilty by evidence beyond a reasonable doubt.”
We have reviewed the defendant’s remaining contentions and find them to be lacking in merit. Mollen, P. J., Mangano and Weinstein JJ., concur.